IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VANDIN CALITU AND                    NOT FINAL UNTIL TIME EXPIRES TO
ADRIANA PROTEASA-                    FILE MOTION FOR REHEARING AND
CALITU,                              DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D13-0024

v.

CHASE HOME FINANCE LLC,

      Appellee.

_____________________________/

Opinion filed July 24, 2014.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Vandin Calitu and Adriana Proteasa-Calitu, pro se, Appellants.

Joseph D. Wargo and Susan Capote of Wargo & French LLP, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.